Citation Nr: 1528241	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  11-06 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for left wrist chronic pain to include arthritis and carpal tunnel syndrome.

2. Entitlement to service connection for degenerative joint disease status post right knee meniscectomy.

3. Entitlement to service connection for hiatal hernia and gastroesophageal reflux disease (GERD).

4. Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD), adjustment disorder, and depressive disorder.

5. Entitlement to service connection for right eye retinal detachment



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and V.H.


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1979 to October 1997.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in April 2015; the hearing transcript has been associated with the file and has been reviewed.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the issues, so that the Veteran is afforded every possible consideration.  

At his March 2014 VA Gulf War examination the Veteran reported he had been on Social Security Administration (SSA) disability from 2007 to 2009.  SSA letters sent to the Veteran in 2010 indicate that in his application for SSA disability he reported he was unable to work due to retinal detachments, carpal tunnel syndrome, back disability, depression, and PTSD, and he was awarded SSA disability benefits beginning in February 2009.  However, those letters are the only SSA records that have been associated with the Veteran's claims file.

When VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2013); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992).  On remand, those SSA records, including all adjudications and the underlying records, must be associated with the Veteran's file.

Further, in March 2014 the VA obtained an opinion as to whether the Veteran's left wrist, right knee, and hiatal hernia and GERD disabilities were related to a Southwest Asia environmental toxin exposure.  However, although the examiner noted a date of diagnosis in the 1980s for the Veteran's degenerative joint disease of the left wrist with fracture, mild degenerative joint disease of the right knee status post meniscectomy, and GERD, no opinion was offered as to direct service connection.  On remand, a VA opinion as to direct service connection of all three disabilities should be provided.  Further, as the Veteran has argued that his right knee condition is secondary to his service-connected left knee disability, the Board finds an opinion should be obtained as to secondary service connection.

Finally, in November 2013 the Veteran was afforded a VA PTSD examination at which the examiner opined that the Veteran did not have PTSD but did have adjustment disorder with depressed mood, chronic.  The Veteran contends his psychological issues are a result of his experiences in service as well as secondary to pain from his service-connected disabilities.  As the VA examiner did not offer an opinion as to the etiology of the diagnosed condition but did attribute it to chronic pain issues, the Board finds an addendum opinion should be obtained as to the etiology of the condition, including direct or secondary service connection.

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration and obtain a complete copy of any adjudication and the records underlying any adjudication for disability benefits.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

2. Arrange for an addendum opinion to be obtained from the VA examiner who conducted the March 2014 VA examination, or if unavailable, another suitably qualified examiner.  A new examination is not necessary unless the examiner deems it is necessary.  The examiner is asked to offer the following opinions:

a) Is it at least as likely as not that the Veteran's  degenerative joint disease of the left wrist with fracture began in service, manifest to a compensable degree within one year of service, or was caused by service?

b) Is it at least as likely as not that the Veteran's mild degenerative joint disease of the right knee status post meniscectomy began in service, manifest to a compensable degree within one year of service, was caused by service, or was caused or aggravated by his service-connected left knee disability?

c) Is it at least as likely as not that the Veteran's GERD began in service or was caused by service?

The examiner should consider the Veteran's lay statements, and all opinions should be supported by a complete rationale.

3. Arrange for an addendum opinion to be obtained from the VA examiner who conducted the November 2013 VA examination.  If deemed necessary, the examiner should conduct an additional mental health examination.  The examiner is asked to opine as to whether the Veteran's diagnosed adjustment disorder with depressed mood is at least as likely as not caused by his service or secondary to his service-connected disabilities.  All opinions should be supported by a complete rationale.

4. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







